The only point presented for consideration upon this appeal is the refusal of the trial court to grant the defendant's motion for a new trial because the verdict was contrary to the great weight of the evidence.
It has been repeatedly held by this court that where there is a conflict in the evidence, the action of the trial court in refusing a new trial because the verdict was contrary to the evidence, or the great weight of same, the judgment refusing the motion will not be disturbed unless the preponderance of the evidence against the verdict is so decided as to clearly convince this court that it is wrong and unjust. Cobb v. Malone, 92 Ala. 630, 9 So. 738.
The evidence has been read and considered in consultation and we are not prepared to say that the conclusion of the trial court is so contrary to the great weight of the evidence as to warrant this court in setting the same aside, and the judgment of the circuit court is affirmed.
Affirmed.
THOMAS, BROWN, and KNIGHT, JJ., concur.